Citation Nr: 1136056	
Decision Date: 09/26/11    Archive Date: 10/03/11

DOCKET NO.  10-18 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for elevated cholesterol and triglycerides, to include as secondary to service-connected diabetes mellitus and/or coronary artery disease.

2.  Entitlement to service connection for a pulmonary/respiratory disability, to include as secondary to service-connected diabetes mellitus and/or coronary artery disease.  

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. L. Tarr, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1967 to December 1969. 

This appeal to the Board of Veterans' Appeals (Board) arose from a January 2009 rating decision in which the RO in Cleveland, Ohio denied service connection for a lung disability and for elevated cholesterol and triglycerides, as well as denied a TDIU.  In January 2009, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in March 2010, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in May 2010.

In July 2010, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge; a transcript of that hearing is also of record.  

In connection with the hearing, the Veteran submitted additional medical evidence directly to the Board, along with a waiver of initial RO consideration of the evidence.  Duplicates of this evidence were also received by the Board in March 2011.  This evidence is accepted for inclusion in the record on appeal.  See 38 C.F.R. §§ 20.800, 20.1304 (2010).  

The Board's decision addressing the claims for service connection for a pulmonary/respiratory disability and for elevated cholesterol and triglycerides is set forth below.  The claim for a TDIU is addressed in the remand following the order; that matter is being remanded to the RO, via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant when further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claims herein decided have been accomplished.

2.  While the record reflects that the Veteran has elevated triglycerides and elevated cholesterol, these are actually laboratory test results which do not constitute a disability for VA compensation purposes.

3.  A pulmonary/respiratory disability was not shown in service or for many years thereafter, and there is no medical evidence or opinion even suggesting that there exists a medical relationship between a currently diagnosed pulmonary/respiratory disability and service, or service-connected diabetes mellitus and/or coronary artery disease.


CONCLUSIONS OF LAW

1.  The criteria for service connection for elevated cholesterol and triglycerides, to include as secondary to service-connected diabetes mellitus and/or coronary artery disease, are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2010).

2.  The criteria for service connection for a pulmonary/respiratory disability, to include as secondary to service-connected diabetes mellitus and/or coronary artery disease, are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, in a September 2008 pre-rating letter, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate the claims for service connection for elevated cholesterol and triglycerides and for a pulmonary/respiratory disability, what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA; this letter also provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations.  The January 2009 rating decision reflects the initial adjudication of the claims after issuance of this letter.  Hence, the September 2008 letter-which meets the content of notice requirements described in Dingess/Hartman and Pelegrini-also meets the VCAA's timing of notice requirement.  

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters herein decided.  Pertinent medical evidence associated with the claims file consists of service, VA and private treatment records.  Also of record and considered in connection with the appeal is the transcript of the July 2010 Board hearing, along with various written statements provided by the Veteran, and by his representative, on his behalf.  The Board also finds that no additional RO action to further develop the record in connection with each claim for service connection is warranted.

The Board acknowledges that the Veteran has not been scheduled for a VA examination in connection with either of the claims for service connection herein decided.  However, as explained in more detail below, the Veteran has not presented even a prima facie claim for service connection for either of the claims for service connection herein decided.  Under such circumstances, VA has no obligation to arrange for the Veteran to undergo examination or to obtain any medical opinion in connection with either of these claims.  See 38 U.S.C.A. § 5103A(d); Wells v. Principi, 326 F. 3d. 1381, 1384 (Fed. Cir. 2003).  See also Duenas v. Principi, 18 Vet. App. 512 (2004) (per curium).

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO, the Veteran has been notified and made aware of the evidence needed to substantiate the claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with either of the claims herein decided.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matters herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Such a determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In various statements and during the July 2010 Board hearing, the Veteran has asserted that his elevated cholesterol and triglycerides and his pulmonary/respiratory disability may be secondary to his service-connected diabetes mellitus and/or coronary artery disease.

Hence, in addition to the basic legal authority governing claims for service connection cited above, the Board notes that, under 38 C.F.R. § 3.310(a), service connection may also be granted for disability that is proximately due to or the result of a service-connected disease or injury.  That regulation permits service connection not only for disability caused by service-connected disability, but for the degree of disability resulting from aggravation to a nonservice-connected disability by a service-connected disability.  See 38 C.F.R. § 3.310.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  [Parenthetically, the Board notes that, effective October 10, 2006, VA amended 38 C.F.R. § 3.310 with regard to the requirements for establishing secondary service connection on an aggravation basis.  See 71 Fed. Reg. 52,744-47 (Sept. 7, 2006).  However, given the basis for the denial of each claim, as noted below, any further discussion of the amendment is unnecessary.]

A.  Elevated Cholesterol and Triglycerides

Considering the claim for service connection in light of the above, the Board finds that the criteria for service connection for elevated cholesterol and triglycerides, to include as secondary to service-connected diabetes mellitus and/or coronary artery disease, are not met.
	
At the outset, the Board emphasizes that Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. § 1110.  Thus, evidence of current disability is a fundamental requirement for a grant of service connection.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (citing Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997)).  

In McClain, the United States Court of Appeals for Veterans Claims (Court) held that the requirement of the existence of a current disability is satisfied when a veteran has a disability at the time he files his claim for service connection or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.  Id. at 321.  Here, however, there is no competent evidence to support a finding that the Veteran has, or at any time pertinent to this claim has had, an elevated cholesterol and triglycerides disability.

Under applicable regulation, the term "disability" means impairment in earning capacity resulting from diseases and injuries and their residual conditions.  38 C.F.R. § 4.1.  See also Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991); Allen v. Brown, 7 Vet. App. 439 (1995).  The Board notes that a symptom, without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a "disability" for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999). 

The Veteran's service treatment records are negative for any treatment, evaluation, or diagnosis related to an elevated cholesterol and triglycerides disability.  

Post-service medical treatment records document elevated cholesterol and triglycerides, as well as a diagnosis of hyperlipidemia, as reflected, for example, in an October 2008 VA treatment note.

VA has found that diagnoses of hyperlipidemia, elevated triglycerides, and elevated cholesterol are actually laboratory results and are not, in and of themselves, disabilities for compensation purposes.  See 61 Fed. Reg. 20,440, 20,445 (May 7, 1996).  Thus, while the record reflects hyperlipidemia, elevated cholesterol, and elevated triglycerides, the Board notes that these are laboratory results and not actual disabilities for which VA compensation benefits are payable.  

The Board points out that laboratory results may be evidence of an underlying disability.  However, in this case, the Veteran has specifically claimed service connection for elevated cholesterol and triglycerides, neither the Veteran nor his representative have asserted that the Veteran has any underlying disability related to his elevated cholesterol and triglycerides, and the record does not otherwise suggest that the Veteran has an underlying disability for which service connection can be granted.

The Board notes that VA will provide a medical examination or obtain a medical opinion if the evidence indicates the existence of a current disability or persistent or recurrent symptoms of a disability that may be associated with an event, injury, or disease in service, but the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C.A. § 5103A(d)(2) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c)(4)(i) (2010); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In this case, however, the claim for service connection does not meet the fundamental requirement to warrant a VA examination.  The evidence of record simply does not establish that the Veteran has a current elevated cholesterol and triglycerides disability.

As elevated cholesterol and triglycerides do not constitute a disability for VA compensation purposes and no underlying disability has been identified, the Veteran does not have a currently diagnosed disability for which service connection can be granted.  As such, there can be no award of service connection on any basis.  Hence, discussion of the remaining criteria for establishing service connection, to include on a secondary basis, is unnecessary.

B.  Pulmonary/Respiratory Disability

Considering the claim for service connection in light of the above, the Board finds that the criteria for service connection for a pulmonary/respiratory disability, to include as secondary to service-connected diabetes mellitus and/or coronary artery disease, are not met.

Addressing the matter of current disability, the Board notes, initially, that the Veteran is receiving a 60 percent disability rating for coronary artery disease.  In assigning the 60 percent rating for coronary artery disease, the RO has considered the Veteran's complaints of dyspnea, which is a symptom of coronary artery disease and not a distinct disability.

However, an October 2008 VA treatment record reflects a diagnosis of chronic obstructive pulmonary disorder (COPD).  Nevertheless, in this case, the claim for service connection must be denied on the basis that there is no medical suggestion whatsoever that the Veteran's diagnosed pulmonary/respiratory disability is in any way medically related to service, or to service-connected diabetes mellitus and/or coronary artery disease.

No pulmonary/respiratory disability was shown in service.  The Veteran's service treatment records reflect no complaint, finding, or diagnosis related to the lungs during service.  The report of the Veteran's December 1969 separation examination reflects a normal examination of the lungs and chest.  

A March 1991 x-ray report revealed clear lung fields and a chest x-ray taken in August 2005 reflected no active pulmonary disease.

A June 2006 report of pulmonary function test results revealed a diagnosis of obstructive disease of the small airway.  The examiner noted that the Veteran previously smoked 4.5 packs of cigarettes per day for 40 years.  He also noted that the Veteran had been previously employed as an underground miner, a truck driver, and in various construction jobs.

In a September 2005 treatment record, the Veteran reported chronic shortness of breath since 1999.  A private treatment report from July 2006 reflects that the Veteran complained of shortness of breath for many years.  The Board points out that a layperson is competent to report on matters observed or within his or her personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  The Veteran is also competent to testify about observable symptoms or injury residuals.  See 38 C.F.R. § 3.159(a)(2); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

However, even if the Board accepts the Veteran's assertions as credible, these statements do not establish a continuity of pulmonary/respiratory symptoms since service, as the Veteran reported first experiencing shortness of breath in 1999, 30 years after discharge from service.  Furthermore, the post-service medical evidence reflects no documented diagnosis of a pulmonary/respiratory disability until 2006, over 37 years after active military service.  The Board points out that the passage of many years between discharge from active service and the medical documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).  

The Board further notes that there is no medical evidence or opinion currently of record that supports the Veteran's claim that his pulmonary/respiratory disability is related to service or service-connected diabetes mellitus and/or coronary artery disease, and neither he nor his representative has presented any such existing evidence or opinion.  

The Board acknowledges that during the July 2010 Board hearing, the Veteran testified that various VA and private doctors have told him that his pulmonary/respiratory disability is related to his diabetes mellitus and his coronary artery disease.  However, the Veteran's unsupported assertions of what an examiner allegedly told him does not, in and of itself, constitute medical evidence of the required nexus.  See Robinette v. Brown, 8 Vet. App. 69, 77 (1995).

As noted above, VA will provide a medical examination or obtain a medical opinion if the evidence indicates the existence of a current disability that may be related to service.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon, 20 Vet. App. 79.  However, as there is no competent, probative evidence that the Veteran's pulmonary/respiratory disability is related to service or service-connected diabetes mellitus and/or coronary artery disease-to include evidence of a continuity of symptoms since service, the claim does not meet the fundamental requirement to obtain a VA medical opinion.  


C.  Both Service Connection Claims

In addition to the medical evidence addressed above, in adjudicating each claim, the Board has considered the assertions of the Veteran and his representative; however, to whatever extent these assertions are offered in an attempt to establish a current diagnosis of an elevated cholesterol and triglycerides disability and/or that there exists a medical nexus between current pulmonary/respiratory disability and either service or service-connected diabetes mellitus and/or coronary artery disease, such attempts must fail.  The matters of current diagnosis and etiology upon which each claim turns are within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As the Veteran and his representative are not shown to be other than laypersons without the appropriate training and expertise, neither is competent to render a probative opinion on the medical matters upon which each claim turns.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992). See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  Hence, the lay assertions in this regard have no probative value.

For all the foregoing reasons, the Board finds that the claims for service connection for elevated cholesterol and triglycerides and for a pulmonary/respiratory disability, both to include as secondary to service-connected diabetes mellitus and/or coronary artery disease, must be denied.  In reaching the conclusion to deny each claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as no competent, probative evidence supports either claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for elevated cholesterol and triglycerides is denied.

Service connection for a pulmonary/respiratory disability is denied.
REMAND

The Board's review of the claims file reveals that further RO action on the claim for a TDIU is warranted.

Under the applicable criteria, total disability ratings for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2010).

The Veteran has been granted service connection for coronary artery disease (rated as 60 percent disabling), diabetes mellitus (rated as 20 percent disabling), tinnitus (rated as 10 percent disabling), peripheral neuropathy of the left lower extremity (rated as 10 percent disabling), peripheral neuropathy of the right lower extremity (rated as 10 percent disabling), and left ear hearing loss (rated as 0 percent disabling); the combined rating is 80 percent.

Hence, the Veteran meets the minimum percentage requirements under 38 C.F.R. § 4.16(a).  The remaining question, then, is whether the Veteran's service-connected disabilities render him unemployable.

The Board notes that the Veteran has not been employed at any point during the pendency of the claim on appeal.  He last worked in 2005 as a truck driver.

On a Form 21-4192, Request for Employment Information in Connection with Claim for Disability Benefits, the Veteran reported that he was self-employed as a truck driver until April 2005.  At that time, he became too disabled to work due to his diabetes mellitus.  During the July 2010 Board hearing, the Veteran reported that he previously worked as a truck driver for 23 years.  He testified that he is now unable to drive long distances because his eyes get bleary and he gets drowsy.  He also testified that he was on oxygen 24 hours a day.  The record also reflects that the Veteran receives disability payments from the Social Security Administration (SSA).  The SSA records reflect that the Veteran's primary disability is a back disability (a nonservice-connected disability), and chronic ischemic heart disease (a service-connected disability) is a secondary condition.  

While the Veteran has testified and submitted evidence regarding his unemployability, the record still does not include a medical opinion-clearly based on full consideration of the Veteran's documented history and supported by fully-stated rationale-as to whether the Veteran's service-connected disabilities-either individually or in concert-render(s) him unable to obtain or retain substantially gainful employment.  On this record, such an opinion is needed to resolve the matter of Veteran's entitlement to a TDIU.  See Friscia v. Brown, 7 Vet. App. 294, 297 (1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994) (holding that where an appellant presents evidence of unemployability, VA has a duty to supplement the record by obtaining an examination which includes an opinion as to what effect the appellant's service-connected disability has on his ability to work).

Hence, the RO should arrange for the Veteran to undergo VA examination, by an appropriate physician, at a VA medical facility.  The Veteran is hereby advised that failure to report for the scheduled VA examination, without good cause, may result in denial of the claim for a TDIU (as the original claim will be considered on the basis of the evidence of record).  See 38 C.F.R. § 3.655(b) (2010).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  Id.  If the Veteran fails to report to the scheduled examination, the RO must obtain and associate with the claims file copies of any notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

Prior to arranging for the Veteran to undergo examination, the RO should obtain all outstanding medical records.  The record indicates that the Veteran is continuing to receive treatment for his service-connected disabilities from the VA Medical Center (VAMC) in Altoona, Pennsylvania.  The claims file currently contains treatment records from the Altoona VAMC through May 1, 2009.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO should obtain all outstanding treatment records from the Altoona VAMC, following the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

Also, to ensure that all due process requirements are met and the record before the examiner is complete, the RO should also give the Veteran another opportunity to provide information and/or evidence pertinent to the claim remaining on appeal.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2010) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2010).  

The actions identified herein are consistent with the duties imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the matter remaining on appeal.  The RO's adjudication of the claim for a TDIU should include consideration of all evidence added to the record since the RO's last adjudication of the claim-to include evidence submitted directly to the Board in July 2010, notwithstanding the waiver of initial RO consideration.

Accordingly, this matter is hereby REMANDED to the RO, via the AMC, for the following action:

1.  The RO should obtain from the Altoona VAMC all outstanding pertinent records of evaluation and/or treatment of the Veteran, dated since May 1, 2009.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file. 

2.  The RO should send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claim for a TDIU that is not currently of record.  

The RO should also clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified by following the current procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, the RO should arrange for the Veteran to undergo a VA examination, by an appropriate physician, at a VA medical facility.

The entire claims file, to include a complete copy of this REMAND, must be made available to the physician designated to examine the Veteran, and a report of the examination should include discussion of the Veteran's documented medical history and assertions.  All necessary tests and studies should be accomplished (with all findings made available to the physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

The physician should render an opinion, based upon review of the record and consistent with sound medical principles, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that-without regard to the Veteran's age or impairment from any nonservice-connected disability(ies)-the Veteran's service-connected disabilities, either individually or in concert, render(s) him unable to obtain or retain substantially gainful employment.  In rendering the requested opinion, the physician should specifically consider and discuss the SSA records, the VA treatment records, and the private medical records.

The physician should set forth all examination findings, along with complete rationale for the conclusions reached, in a printed (typewritten) report.

5.  If the Veteran fails to report to the scheduled examination, the RO must obtain and associate with the claims file a copy of any notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

6.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

7.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the claim for a TDIU  in light of pertinent evidence (to particularly include all that added to the record since the RO's last adjudication of the claim) and legal authority.

8.  If the benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).




This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________

Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


